Citation Nr: 9931205	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970 and from November 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which held that the veteran was entitled 
to a nonservice-connected pension, but that special monthly 
pension based on the need for regular aid and attendance of 
another person or on account of being housebound was not 
warranted.


REMAND

The veteran contends, in essence, that he is entitled to a 
special monthly pension.  Specifically, he asserts that he is 
not able to care for himself without the assistance of 
another person and, thus, is deserving of aid and attendance 
or housebound pension benefits.

Initially, the Board finds that the veteran's claim is well 
grounded.  A claim for pension is well-grounded if three 
criteria are met: (1) the veteran had active military service 
of 90 days or more with at least 1 day being during a period 
of war (or discharge or release from service during a period 
of war for a service-connected disability); (2) there is 
evidence of income which does not exceed the statutory limit; 
and (3) there is evidence of permanent and total disability 
productive of unemployability.  38 C.F.R. §§ 3.3, 3.314  
(1999); see Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999); see also 38 U.S.C. § 1521(a), (j)  (1999).  Here, 
entitlement to a nonservice-connected pension has already 
been established.  This claim is for additional benefits 
based on the need for regular aid and attendance of another 
person or on account of being housebound.  In essence, the 
veteran alleges that his disabilities are worse than 
currently rated and believes that the medical evidence 
supports his contentions.  This is sufficient for a well 
grounded claim.  See e.g. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where a veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation had been considered by VA, he 
established a well-grounded claim).  

After careful review of the record, the Board finds that this 
case is not ready for appellate review.  Several due process 
and evidentiary deficiencies must be remedied.

First, the Board finds that the veteran, in his August 1997 
Substantive Appeal, VA Form 9, requested a personal hearing 
before a hearing officer at the RO.  The claims file does not 
indicate that any such hearing was scheduled.  The veteran is 
entitled to a personal hearing.  38 C.F.R. § 20.700  (1999).  
Thus, a hearing before a local hearing officer at the RO 
should be scheduled, and the veteran given the opportunity to 
appear, prior to appellate review of this case.

Second, the Board finds that the veteran is apparently in 
receipt of Social Security Administration (SSA) disability 
benefits.  Since SSA files would likely contain medical 
records probative of the veteran's current level of 
disability, a request for such records should be made by the 
RO.  Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a 
duty to obtain all pertinent medical records which have been 
called to its attention by the veteran and by the evidence of 
record.).  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§§ 5103(a), 7104(a) (West 1991 & Supp. 1998); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under § 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).

Third, the Board finds that not all of the veteran's 
disabilities have been rated by the RO.  The United States 
Court of Appeals for Veterans Claims has instructed that when 
considering pension claims, VA should make sure that each of 
the veteran's disabilities has been assigned a rating under 
the Schedule for Rating Disabilities, 38 C.F.R. § Part 4  
(1999) (Rating Schedule).  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  Here, the medical evidence indicates that the 
veteran had cervical stenosis secondary to a cervical disc 
bulge, for which he underwent surgical disc repair in 
December 1997.  The RO noted the presence of this disability 
in a March 1998 rating decision, but did not assign a 
disability rating to it.  Such a rating is necessary prior to 
appellate review.  In this regard, it should be noted that 
the veteran underwent VA examination of his cervical spine 
disorder in February 1998; however, at that time, he was only 
2 month status post surgery.  The examiner remarked that 
"the extent of [his] recovery is still indeterminate at this 
short juncture from the surgery."  Therefore, the Board also 
finds that, prior to assigning a rating to his cervical 
condition, an updated evaluation of that condition is 
necessary.  The United States Court of Appeals for Veterans 
Claims has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Allday v. Brown, 7 Vet. App. 517, 526  (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138  (1993) (The duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed).  When the medical evidence 
is inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171  (1991); see 38 C.F.R. § 4.70  
(1999).

The Board finds the above deficiencies must be addressed in 
order to provide a record upon which a fair, equitable, and 
procedurally correct decision on the veteran's claim can be 
made.  38 C.F.R. §§ 3.326, 3.327 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a personal hearing before a local 
hearing officer at the Montgomery, 
Alabama, RO.  The veteran and his 
accredited representative should be 
provided adequate notice of the time, 
date, and place of said hearing.  All 
correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.  If the veteran 
indicates that he no longer wants a 
personal hearing, or if he fails to show 
for a scheduled hearing, such action 
should be documented in the claims 
folder.

2.  The RO should request the SSA to 
furnish, if the veteran is indeed in 
receipt of such benefits, a copy of the 
administrative decision granting the 
veteran disability benefits, as well as 
any supporting documentation, to include 
all medical examination reports and 
treatment records.  All records obtained 
should be associated with the veteran's 
claims folder.

3.  Thereafter, the veteran should be 
afforded a VA aid and attendance 
examination by the appropriate specialist 
in order to determine the existence, 
nature, and severity of his cervical 
spine condition.  The examiner should 
fully describe the effect that that 
disability has on his ability to perform 
daily functions and to protect himself 
from hazards and dangers incident to his 
daily environment.  The aid and 
attendance examiner should certify 
whether the daily services of a regular 
aid or attendant are needed or whether he 
is substantially confined to his home or 
immediate premises.  It is suggested that 
the examiner utilize VA Form 21-2680 in 
reporting the findings.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner must provide a 
report containing full rationale for all 
opinions expressed.  All appropriate 
tests should be conducted and all 
findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
concise, and legible manner on the 
examination report.

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2  
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").

5.  The RO should then review all the 
evidence in reference to the veteran's 
claim of entitlement to special monthly 
pension benefits based on the need for 
regular aid and attendance of another 
person or on account of being housebound, 
to determine if any change is warranted in 
its prior decision.  In doing so, the RO 
should assign a disability rating to any 
found cervical spine condition, as well as 
to any other found disorders for which a 
rating is not assigned.  Roberts v. 
Derwinski, 2 Vet. App. 387  (1992).

6.  Following completion of the above 
actions, if the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be furnished to the 
veteran and his representative containing 
a review of any additional evidence and 
an explanation of the RO's latest 
decision.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the veteran's due process rights.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



